This is an appeal from two interlocutory orders entered in a mortgage foreclosure case wherein the appellant who was defendant below, contends that the chancellor should have sustained a motion to dismiss the *Page 640 
bill and should have denied the appointment of a receiver for the mortgaged apartments.
The motion to dismiss was properly denied, because there was undeniably equity in the bill as a whole, and a general demurrer to it under the old practice would have been overruled, even in the face of the technical objections urged in the motion to dismiss.
The order appointing a receiver should be affirmed on the authority of Carolina Portland Cement Co. v. Baumgartner,99 Fla. 987, 128 Sou. Rep. 241.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.